     Case 2:20-cv-07705-SB-KS Document 16 Filed 03/05/21 Page 1 of 2 Page ID #:190




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
      FAUSTO MORENO,                    )           NO. CV 20-7705-SB (KS)
11                                      )
                  Petitioner,
12          v.                          )
                                        )           ORDER ACCEPTING FINDINGS AND
13                                      )           RECOMMENDATIONS OF UNITED
      WARDEN POLLARD,                   )           STATES MAGISTRATE JUDGE
14
                       Respondent.      )
15
      _________________________________ )
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19    Corpus (“Petition”), all of the records herein, and the Report and Recommendation of United
20    States Magistrate Judge (“Report”). The time for filing Objections to the Report has passed,
21    and no Objections have been filed with the Court. The Court has also reviewed Petitioner’s
22    request for voluntary dismissal without prejudice (Dkt. No. 13), which he filed during the period
23    for—and in lieu of—Objections, and Respondent’s opposition to that request (Dkt. No. 15).
24    Respondent’s position that it would suffer prejudice if Petitioner was allowed to avoid a
25    dismissal with prejudice at this late stage—after a Report recommending dismissal with
26    prejudice has been issued—is persuasive. See In re Sizzler Restaurants Int’l Inc., 262 B.R. 811,
27    823 (Bankr. C.D. Cal. 2001) (citing Phillips USA Inc. v. Allflex USA Inc., 77 F.3d 354, 358
28    (10th Cir. 1996)); Maxum Indem. Ins. Co. v. A-1 All Am. Roofing Co., 299 F. App’x 664, 666
     Case 2:20-cv-07705-SB-KS Document 16 Filed 03/05/21 Page 2 of 2 Page ID #:191




1     (9th Cir. 2008) (unpublished). Accordingly, Petitioner’s request for a dismissal without
2     prejudice is DENIED.
3
4           Therefore, having completed its review of briefing and the Report, the Court accepts the
5     findings and recommendations set forth in the Report. IT IS HEREBY ORDERED that: (1)
6     the Petition is DENIED; and (2) Judgment shall be entered dismissing this action with
7     prejudice.
8
9
      DATED:       March 5, 2021
10                                                          ________________________________
11                                                             STANLEY BLUMENFELD, JR.
                                                            UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
